t c memo united_states tax_court benjamin and sallie campfield petitioners v commissioner of internal revenue respondent docket no filed date andrew b bowman for petitioners carmino j santaniello jr for respondent memorandum findings_of_fact and opinion clapp judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows additions to tax sec sec sec sec sec year deficiency b b b a b b dollar_figure dollar_figure of the -- -- dollar_figure interest due on dollar_figure dollar_figure dollar_figure of the -- -- dollar_figure interest due on dollar_figure dollar_figure -- -- dollar_figure of the dollar_figure interest on dollar_figure additions to tax for fraud apply only to benjamin campfield by amendment to answer respondent asserted the following increase in the deficiency and additions to tax additions to tax sec sec sec year deficiency b b dollar_figure dollar_figure of the dollar_figure interest due on dollar_figure additions to tax for fraud apply only to benjamin campfield after concessions by the parties the issues for decision are whether petitioners received unreported income of dollar_figure in dollar_figure in and dollar_figure in we hold that they did whether petitioner benjamin campfield is liable for additions to tax for fraud under sec_6653 for the years in issue we hold that he is liable whether the assessments for and are barred by the statute_of_limitations we hold that the assessments are not barred all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits benjamin and sallie campfield petitioners are husband and wife and they resided in trumbull connecticut at the time they filed their petition benjamin campfield petitioner was born in sylvania georgia his education did not proceed beyond the seventh grade arturo's inc from through petitioner was the sole shareholder of arturo's inc arturo's which operated a cafe and bar under the name club in bridgeport connecticut arturo's was predominantly a cash business during the years through arturo's filed u s_corporation income_tax returns forms for the fiscal years ended date through b k variety from through petitioner operated a convenience store called b k variety located in new haven connecticut petitioner operated b k variety as a sole_proprietorship b k variety was primarily a cash business for which petitioner maintained a separate bank account petitioners reported income and expenses for b k variety on schedules c of their federal_income_tax returns for the taxable years and route property around date petitioner agreed to purchase approximately acres of land together with improvements and various items of personal_property located on route in sylvania georgia route property for a purchase_price of dollar_figure petitioner deposited dollar_figure in cash with john robinson of robinson real_estate to be applied to the purchase_price petitioner purchased a cashier's check at connecticut national bank in bridgeport connecticut on date with dollar_figure in cash the sale of the route property closed on date at the closing petitioner applied the dollar_figure cashier's check to the purchase_price route property around date petitioner agreed to purchase approximately acres of land located on route in sylvania georgia route property for dollar_figure on or about date leroy campfield petitioner's brother gave wilkes williams williams also with robinson real_estate dollar_figure in cash to be applied to the purchase_price of the route property along with the dollar_figure in cash leroy campfield delivered to williams a purchase contract signed by petitioner the sale of the route property closed on or about date at the closing petitioner produced a dollar_figure cashier's check no dated date and a briefcase containing dollar_figure in cash to be applied to the purchase_price the entire dollar_figure in cash consisted of dollar_figure bills williams helped count the dollar_figure and because only dollar_figure was needed to close the sale dollar_figure was returned to petitioner petitioner financed dollar_figure of the route property purchase with a 90-day note given to the sellers payable on date petitioner satisfied the note in with a dollar_figure trustee check drawn on the client account of attorney james m kearns kearns kearns assisted petitioners with their real_estate activities among other things after the closing on the route property williams deposited the dollar_figure in cash along with cashier's check no at a local bank an employee of the bank informed williams that because the deposit involved over dollar_figure in cash the bank would notify the internal_revenue_service irs about the deposit when williams conveyed this information to petitioner petitioner said that it did not matter whether the bank notified the irs campfield farm we will refer to the route property and the route property collectively as the campfield farm the schedules f attached to the petitioners' and federal_income_tax returns listed livestock sales as the principal product of the campfield farm petitioner also sold melons in and but the record does not indicate whether the melons were grown on the campfield farm several pieces of farm equipment were purchased for use on the campfield farm leroy campfield purchased the following equipment from a farm equipment dealer in sylvania georgia equipment price date of purchase a c harrow dollar_figure date planter big_number date combine big_number date the harrow planter and combine were each purchased from the same farm equipment dealer and the dealer prepared a separate invoice for each purchase each of the three invoices shows campfield farm as the purchaser leroy campfield purchased the harrow planter and combine on petitioner's behalf insurance settlement on date petitioner acquired residential rental real_property fire destroyed the property in petitioner demolished the damaged structure and removed it from the property in date petitioner received a net insurance settlement in the amount of dollar_figure petitioners remain the owners of the land without improvements loans and bank accounts in date petitioner borrowed dollar_figure pincite percent annual interest the term of this loan wa sec_5 years on date petitioners obtained a home improvement loan from connecticut national bank cnb loan in the principal_amount of dollar_figure the term of the cnb loan was months pincite percent annual interest petitioner obtained other loans and credit that respondent took into account in the net_worth computations these amounts are not in dispute petitioner maintained an interest-bearing money market account with connecticut national bank from through during several months in and the balance in this account exceeded dollar_figure petitioners maintained other checking accounts but none of these accounts is in dispute on date leroy campfield opened account no located in the bank of screven county account no which had a balance of zero on date dollar_figure on date dollar_figure on date and dollar_figure on date the signature card for account no shows campfield farms leroy campfield as the name of account the only signature on the signature card is that of leroy campfield the signature card and the bank statements show the same sylvania georgia mailing address other assets petitioners owned other assets including real_estate and automobiles the ownership of these other assets is not in dispute petitioners did not receive inheritances gifts or insurance settlements during the years through cash transactions and third-party checks petitioner entered into the following cash transactions during the years in issue mercedes deposit dollar_figure mercedes dollar_figure route property deposit dollar_figure cashier's check route property dollar_figure route property deposit dollar_figure automobile insurance dollar_figure dollar_figure casino chips dollar_figure tractor trailer dollar_figure automobile repairs dollar_figure automobile insurance dollar_figure route property dollar_figure dollar_figure casino chips dollar_figure automobile repairs dollar_figure chevy pickup deposit dollar_figure bmw deposit dollar_figure dollar_figure petitioner paid dollar_figure toward an auto body repair bill using third-party checks he also cashed third-party checks at a grocery store in bridgeport connecticut gambling activities petitioner gambled at tropworld in atlantic city new jersey in and petitioner purchased casino chips on date in the amount of dollar_figure and on date in the amount of dollar_figure tropworld filed a currency transaction report by casinos form_8362 ctr with the irs for each of these purchases tropworld maintained a list accounts detail ratings list account which showed that petitioner purchased casino chips on date in the amount of dollar_figure and on date in the amount of dollar_figure income_tax returns petitioners' accountant david nyden nyden prepared petitioners' u s individual income_tax returns form sec_1040 from through the years in issue each month nyden would go to b k variety arturo's or petitioners' home to pick up monthly financial records for b k variety the records included bank statements check stubs bills and day sheets a day sheet reflected the gross cash receipts and cash payouts for a particular date petitioner summarized the cash transactions on the day sheet and then gave the day sheet to nyden nyden would reconcile the day sheets with bank_deposits into the b k variety bank account nyden used the monthly bank statements and the day sheets to calculate the gross_receipts for b k variety that he reported on petitioners' schedules c for and petitioner used a cash register at b k variety from through but nyden did not use the cash register tapes to prepare petitioners' returns petitioner provided nyden with receipts related to the farming activity conducted on the campfield farm at the end of the year nyden and petitioner would discuss the farm activities and petitioner would give nyden receipts for income and expenses on petitioners' form_1040 for the taxable_year petitioners reported other income of dollar_figure nyden wrote commissions next to the entry of dollar_figure on petitioners' form_1040 for the taxable_year petitioners reported other income of dollar_figure nyden wrote commissions next to the entry of dollar_figure petitioners filed their and federal_income_tax returns on date date and date respectively respondent issued a statutory_notice_of_deficiency dated date for petitioners' taxable years and nyden also prepared the forms for arturo's during the years in issue nyden would go to arturo's or to petitioners' home and pick up bank statements canceled checks check stubs and the day sheets for arturo's nyden used this information to complete the forms respondent's investigation respondent began a criminal investigation of petitioner sometime prior to special_agent edward j burke agent burke with the irs criminal_investigation_division investigated petitioner for the taxable years and agent burke interviewed petitioner and kearns represented petitioner during the interview during that interview petitioner on the advice of counsel invoked his rights under the fifth_amendment to the constitution and refused to answer some of agent burke's questions for example petitioner refused to answer whether he had cash on hand as of date petitioner also refused to answer questions about the source of the income reported as commissions on his and form sec_1040 agent burke served summonses on connecticut national bank and the bank of screven county these banks complied with the summonses and agent burke used the records to prepare the net_worth computations for the taxable years through on date petitioner waived his right to indictment and pled guilty to an information charging him with one count of willfully making and subscribing to a materially false federal_income_tax return for the taxable_year in violation of sec_7206 on date petitioner was sentenced to years' incarceration suspended after months placed on years' probation and fined dollar_figure opinion the dispute in this case focuses on respondent's net_worth computations and respondent's fraud determinations petitioners argue that respondent's net_worth calculations are invalid due to errors petitioners also contend that respondent has failed to prove that petitioner is liable for the fraud additions to tax petitioners dispute only four of the items in respondent's net_worth computations petitioners do not otherwise contest respondent's deficiency determinations or the additions to tax pursuant to sec_6661 we conclude that petitioners have conceded the uncontested items 89_tc_46 net_worth analysis respondent used the net_worth plus expenditures method to determine that petitioners had unreported income in and in a case such as this where the determination of unreported income as well as the existence of fraud depends upon respondent's net_worth computations we must examine the validity of respondent's computations in light of the standards set forth in 348_us_121 and 355_us_595 under those standards the commissioner must establish with reasonable certainty an opening net_worth as a starting point from which to calculate future increases in the taxpayer's assets holland v united_states supra pincite in addition to showing an opening net_worth the commissioner must also show a likely source of the unreported income or negate possible sources of nontaxable income id pincite 877_f2d_1129 2d cir 91_tc_1049 affd 926_f2d_1470 6th cir under the net_worth_method income is computed by determining a taxpayer's net_worth at the beginning and end of a period the difference between the amounts is the increase in net_worth an increase in a taxpayer's net_worth plus his nondeductible expenditures less nontaxable receipts may be considered taxable_income holland v united_states supra pincite where the commissioner has determined a deficiency by using the net_worth_method we may adjust a determination of opening net_worth shown by the trial record to be unrealistic 298_f2d_784 3d cir affg in part tcmemo_1960_160 251_f2d_311 9th cir affg tcmemo_1956_112 22_tc_912 affd sub nom 230_f2d_336 7th cir any such adjustments do not invalidate the presumption of correctness attaching to other aspects of the commissioner's deficiency determination if the determination was not arbitrary hoffman v commissioner supra pincite respondent calculated petitioners' net_worth for the years in dispute and we have attached the summary of respondent's calculations as an appendix the parties agree on all but four categories of respondent's net_worth calculations we address below only those categories in dispute the disputed categories include petitioners' opening cash on hand the ownership of funds in the bank of screven county the acquisition of a planter in for use on the campfield farm and petitioner's purchase of casino chips on date and date cash on hand petitioners argue that respondent incorrectly determined cash on hand in the amount of dollar_figure as of date petitioner contends that he had a cash hoard of dollar_figure in a safe-deposit box located at connecticut national bank petitioner contends that the dollar_figure cash hoard consisted of the dollar_figure insurance settlement received in plus accumulated savings according to petitioner he purchased the cashier's check applied to the route property using the dollar_figure in cash for the reasons discussed below we find that petitioner did not maintain a cash hoard of dollar_figure on date petitioner obtained the cnb loan in the amount of dollar_figure petitioner's borrowing of funds during the time that he allegedly had a cash hoard supports the inference that no cash hoard existed see o'connor v commissi412_f2d_304 2d cir affg in part and revg and remanding in part tcmemo_1967_174 223_f2d_83 6th cir revg and remanding a memorandum opinion of this court dated date petitioner maintained an interest-bearing money market account during the years through in and petitioner placed substantial sums of money in this account these transactions indicate that petitioner was not mistrustful of banks and we find it unlikely and improbable that petitioner would forgo interest on the dollar_figure allegedly kept in the safe- deposit box see conti v commissioner tcmemo_1992_616 affd in part and revd and remanded in part 39_f3d_658 6th cir petitioner waited until trial to assert that he had a cash hoard and he made no such claim to respondent's agents petitioner's delay in claiming the existence of a cash hoard is a factor that weighs in respondent's favor see 567_f2d_1206 2d cir petitioners reported adjusted_gross_income of dollar_figure and dollar_figure for the taxable years and respectively we find it unlikely that petitioners could have accumulated a significant cash hoard from this income we find that petitioner did not maintain a cash hoard in the safe-deposit box at connecticut national bank as of date funds in the bank of screven county respondent's net_worth and expenditures computations included cash in banks respondent determined that petitioner owned the funds in account no located in the bank of screven county which had a balance of zero on date dollar_figure on date dollar_figure on date and dollar_figure on date petitioner contends that his brother leroy campfield owned account no on date leroy campfield opened account no the signature card for account no shows campfield farms leroy campfield as the name of account the only signature on the signature card is that of leroy campfield the signature card and the bank statements show the same sylvania georgia mailing address leroy campfield acted on petitioner's behalf when petitioner purchased the route property leroy campfield gave williams dollar_figure on petitioner's behalf and a purchase contract signed by petitioner leroy campfield purchased equipment and supplies on petitioner's behalf the invoices associated with said purchases show campfield farm as the purchaser we find that leroy campfield opened account no on petitioner's behalf and that petitioner owned the funds in account no planter respondent determined that petitioners acquired a planter for dollar_figure on date petitioner stipulated that in he acquired a combine and a harrow for use on the campfield farm leroy campfield purchased the combine and the harrow on petitioner's behalf leroy campfield also purchased a planter but petitioner denies ownership of the planter the combine harrow and planter were each purchased from the same dealer the invoices associated with the purchase of the combine and harrow show campfield farm as the purchaser the invoice associated with the planter shows campfield farm as the purchaser leroy campfield was acting on petitioner's behalf at campfield farm and it seems highly unlikely that he would buy a planter for something other than farm purposes particularly when the planter fits logically into the farm activities we find that petitioner owned the planter purchase of casino chips respondent determined that petitioner purchased casino chips on date in the amount of dollar_figure and on date in the amount of dollar_figure respondent considered these amounts nondeductible personal expenses tropworld filed at least two ctr's that relate to petitioner the first ctr indicates that petitioner purchased dollar_figure of casino chips on date the second ctr indicates that petitioner purchased dollar_figure of casino chips on date the list account maintained by tropworld shows that on date petitioner purchased casino chips in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure which corresponds with the dollar_figure shown on the ctr for that date the list account for date reveals that petitioner purchased casino chips in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure which corresponds with the dollar_figure shown on the ctr for that date thus the dollar figures on the list account for date and date corroborate the dollar figures shown on the ctr's filed by tropworld petitioner does not dispute the evidence presented by respondent concerning the purchase of the casino chips on date and date petitioners argues that respondent had a duty to obtain records from tropworld that would reveal petitioner's gambling winnings during and and that by failing to do so respondent's opening cash on hand figure is fatally flawed this argument is without merit respondent need only establish with reasonable certainty petitioners' net_worth as of date any gambling winnings from and will be taken into account in the net_worth calculations petitioners reported no gambling winnings on any_tax returns filed for the years through we find that petitioner incurred nondeductible expenditures of dollar_figure on date and dollar_figure on date for the purchase of casino chips at tropworld we conclude that respondent's net_worth computations meet the first prong of the test in 348_us_121 ie that the opening net_worth be established with reasonable certainty we now turn to the alternative branch of the second prong of the holland test pursuant to which respondent must show a likely source of the unreported income or negate possible sources of nontaxable income whether or not respondent has shown a likely source of petitioners' unreported taxable_income proof of a likely source_of_income is not a prerequisite to use of the net_worth_method when possible sources of nontaxable income are negated 355_us_595 685_f2d_776 2d cir petitioner himself denied receipt of any gifts inheritances or insurance settlements during the years in issue respondent investigated petitioners' banking activities and found no evidence of nontaxable income respondent must also establish that a reasonable investigation of leads to possible sources of nontaxable income has been conducted holland v united_states supra pincite united_states v mastropieri supra pincite we have rejected petitioner's cash hoard claim petitioners made no other claims of nontaxable sources of income once respondent has explored the leads available to her and established a prima facie case she has met this burden petitioner remains quiet at his peril united_states v mastropieri supra pincite quoting holland v united_states supra pincite we conclude that respondent's agents conducted a reasonable investigation of leads to possible sources of nontaxable income we conclude that respondent's net_worth computations meet the standards set forth in holland v united_states supra and united_states v massei supra we conclude that petitioners had unreported income of dollar_figure in dollar_figure in and dollar_figure in we now turn to respondent's fraud determinations fraud the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b first the commissioner must prove the existence of an underpayment 94_tc_654 the commissioner may not rely upon the taxpayer's failure to carry the burden_of_proof as to the underlying deficiency id pincite 92_tc_661 56_tc_297 second the commissioner must show that the taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 petitioner's conviction under sec_7206 does not collaterally estop him from denying that he fraudulently understated his tax_liabilities however it is evidence to be considered by the trier of fact 84_tc_636 underpayment when the allegations of fraud are intertwined with unreported income and reconstructed income as they are here we must be careful not to bootstrap a finding of fraud upon a taxpayer's failure to prove the commissioner's deficiency determination erroneous parks v commissioner supra pincite respondent offered prima facie evidence of petitioners' net_worth for the reasons discussed above we find that respondent's net_worth computations established substantial amounts of unreported income and consequent underpayment of taxes for and fraudulent intent respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent id pincite fraud may be proven by circumstantial evidence 79_tc_995 affd 748_f2d_331 6th cir courts have developed various factors or badges that tend to establish fraud circumstantial evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate or no records concealment of assets implausible or inconsistent explanations of behavior failure_to_file tax returns failure to cooperate with tax authorities dealing in cash engaging in illegal activity and attempting to conceal an illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 these badges_of_fraud are nonexclusive 94_tc_316 a taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 the intent to conceal or mislead may be inferred from a pattern of conduct 317_us_492 understatement of income by itself does not establish fraud however a consistent pattern of understating income over a number of years is strong evidence of fraudulent intent to evade the income_tax 451_f2d_197 3d cir affg tcmemo_1970_144 and tcmemo_1970_37 otsuki v commissioner supra pincite petitioners reported income of dollar_figure in dollar_figure in and dollar_figure in petitioners underreported their income by dollar_figure in dollar_figure in and dollar_figure in failure to maintain accurate records may be a badge of fraud merrit v commissioner 301_f2d_484 5th cir affg tcmemo_1959_172 petitioner failed to maintain any records as to the commissions he reported on his and federal_income_tax returns petitioner kept some records for his various businesses from which he gave figures to nyden these books were never audited petitioner prepared the day sheets for arturo's and b k variety and there were no safeguards to assure that all cash receipts found their way into the books nyden never reviewed cash register tapes in short petitioner pretty much could include the amount of cash that suited him we find that petitioner's records were inadequate nyden's preparation of petitioners' form sec_1040 did not redeem or correct the inadequacy of petitioner's records nyden would prepare petitioners' form sec_1040 using the information provided by petitioners nyden frequently noticed that the expenses were just out of whack with the revenue nyden would discuss the matter with petitioner to determine whether there was any more income thus prompted petitioner would furnish nyden with an additional income figure to plug the gap petitioner never referred to any documents or provided nyden with any backup material related to the additional income for example nyden summarized the income and expenses for the campfield farm for one of the years at issue the expenses were just so far out of line with the revenue that nyden asked petitioner if there was any additional income from the farm petitioner responded that there was dollar_figure of additional income petitioner provided no explanation of the source of the dollar_figure of additional income we conclude that petitioner's records did not reflect accurately his income and expenses we have no evidence that petitioner attempted to conceal any particular assets however given respondent's net_worth analysis and petitioner's various business activities we find that petitioner concealed substantial amounts of cash that passed through his hands and never appeared in his records or form sec_1040 we find petitioner's explanations of the circumstances surrounding the alleged cash hoard to be implausible and inconsistent petitioner made little attempt to explain his financial activities to the extent he did so we find those explanations vague and inadequate petitioners filed tax returns for the years in issue but the net_worth analysis indicates substantial unreported income petitioner also pled guilty to criminal charges of willfully making and subscribing to a materially false federal_income_tax return for the taxable_year false or misleading statements to the commissioner's agents can be evidence of fraudulent intent 75_tc_1 petitioner refused to answer some of agent burke's questions pleading the fifth_amendment or on the advice of counsel as for questions that petitioner did answer we do not find petitioner's statements false or misleading a taxpayer's extensive use of cash can be an indication of fraudulent intent bradford v commissioner supra pincite 61_tc_249 affd 519_f2d_1121 5th cir petitioner made cash expenditures of dollar_figure dollar_figure and dollar_figure for the years and respectively petitioner purchased items such as automobiles real_estate and automobile insurance with cash when payment by check would have appeared more conventional petitioner offered no explanation why he used cash for such substantial expenditures respondent has not shown that petitioner was engaged in or attempted to conceal an illegal activity during the taxable years through respondent contends that petitioner's cashing of third-party checks is evidence of fraudulent intent see corrigan v commissioner tcmemo_1994_31 petitioner paid dollar_figure toward an auto body repair bill using third-party checks petitioner also cashed third-party checks at a grocery store in bridgeport connecticut during the taxable years through there is no explanation or accounting by petitioner for this unorthodox use of third-party checks courts have also considered the educational level and sophistication of the taxpayer 75_tc_1 petitioner argues that because his education did not proceed beyond the seventh grade and because he is cognitively limited with a verbal iq of and a performance iq of he is incapable of committing fraud the scope and extent of his business activities which included a farm rental real_estate a cafe and bar and a convenience store and his apparent financial success belie that argument see eg 67_tc_143 in which we found fraud noting that the taxpayer's limited formal education did not prevent him from realizing substantial amounts of income considering the record taken as a whole and reasonable inferences therefrom we conclude that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes and that the entire underpayments are attributable to fraud statute_of_limitations the commissioner generally is required to assess tax within years of the date the return is filed sec_6501 there is no limitation period to assess tax if the commissioner proves fraud sec_6501 in light of our holding that respondent has proved fraud under sec_6653 for petitioner we hold that assessment and collection of the deficiencies and additions to tax for substantial_understatement determined against petitioners and of the additions to tax for fraud determined against petitioner are not barred by the statute_of_limitations accordingly we need not reach respondent's alternative argument under sec_6501 for to reflect the foregoing and the concessions by the parties decision will be entered under rule appendix summary - net_worth computation - item particular sec_12 cash on hand dollar_figure dollar_figure dollar_figure dollar_figure cash in banks dollar_figure dollar_figure dollar_figure dollar_figure real_estate dollar_figure dollar_figure dollar_figure dollar_figure motor vehicles dollar_figure dollar_figure dollar_figure dollar_figure business equipment dollar_figure dollar_figure dollar_figure dollar_figure farm equipment -- -- dollar_figure dollar_figure inventory dollar_figure dollar_figure dollar_figure dollar_figure common_stock arturo's dollar_figure dollar_figure dollar_figure dollar_figure loans receivable dollar_figure dollar_figure dollar_figure -- total assets dollar_figure dollar_figure dollar_figure dollar_figure less mortgage loans dollar_figure dollar_figure dollar_figure dollar_figure accum deprec dollar_figure dollar_figure dollar_figure dollar_figure shareholder's loans -- -- -- dollar_figure total liabilities dollar_figure dollar_figure dollar_figure dollar_figure net_worth dollar_figure dollar_figure dollar_figure dollar_figure less net_worth prior yr dollar_figure dollar_figure dollar_figure net_worth inc - decr dollar_figure big_number -dollar_figure nondeductible dollar_figure dollar_figure dollar_figure personal expenditures nonincome adjustments dollar_figure dollar_figure dollar_figure subtotals dollar_figure dollar_figure dollar_figure less exemptions dollar_figure dollar_figure dollar_figure corrected taxable_income dollar_figure dollar_figure dollar_figure less taxable_income reported dollar_figure dollar_figure dollar_figure additional taxable_income dollar_figure dollar_figure dollar_figure
